                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES,                                )
          Plaintiff,                          )
                                              )
v.                                            )       Case No. 20-10028-11-EFM
                                              )
                                              )
KEVIN LEWIS,                                  )
            Defendant.                        )
________________________                      )


             ORDER DENYING MOTION FOR RECONSIDERATION
        AND DENYING ALTERNATE MOTION FOR TEMPORARY RELEASE

       The Defendant was previously ordered detained pending trial on March 10, 2020, after a

hearing under 18 U.S.C. §3142(f). The Court found as a result of that hearing that there were no

conditions or combination of conditions that may assure the Defendant’s presence for future

proceedings in this matter or the safety of the community. (Doc. 137).

       The Defendant has now moved for reconsideration of that Order or, alternatively, that the

Defendant be released from detention temporarily pursuant to 18 U.S.C, 3142(i). (Doc. 185). The

basis for the motion and the alternative motion is that the nation is currently experiencing an

epidemic of the Novel Coronavirus, which causes the disease designated COVID-19. The

Defendant has two chronic medical conditions, hypertension and diabetes, which the Defendant

alleges make him at higher risk for acquiring the disease or becoming more ill if the disease is

contracted. The Defendant claims that the jail is not a safe place for the Defendant to be

protected from the disease and moves for his release from confinement.

       The Court takes judicial notice of the present national (and world-wide) emergency.

There is little point in a detailed snapshot of the status of the constantly-developing emergency.

There are an increasing number of COVID-19 cases and deaths from the illness in every State,
including Kansas. Much of the nation is under voluntary or mandatory “stay-at-home” orders

which require or encourage minimal contact between citizens in an effort to slow the spread of

the virus. Restaurants, schools, universities, hotels, bars, many retail establishments and

business have closed. The Chief Judge of the District of Kansas has issued emergency orders

suspending most in-person non-emergency criminal hearings including jury trials. (Orders 2020-

2 and 2020-3). The President has extended federal guidance recommending “social distancing”

through April 30.

       The Defendant is detained in the Butler County Jail though a contract between the United

States Marshal’s Service and the Sheriff of Butler County, Kansas. The jail has implemented

some precautions as a result of the current emergency. These include:

       1.   Prohibiting contact visits with inmates unless is it attorney/client.
       2.   Cancelling all onsite family/friend visitation completed through on-site terminals.
       3.   Screening all attorneys for signs and symptoms of the virus upon entering the lobby.
       4.   Offering attorneys a non-contact room first but not denying access to their client if a
            contact room is requested.
       5.   Cancelling all volunteer programs.
       6.   Putting sanitation procedures in place throughout the facility, including in both
            contact and non-contact visitation rooms.
       7.   Putting booking/admission sign and screening procedures in place. All inmates will
            be screened immediately upon arrival to the facility to decide if admission will be
            accepted.
       8.   Putting screening procedures throughout the facility in place.

       Defendant claims that the jail lacks some sanitation items such as adequate soap, hand-

       sanitizer, disinfectant wipes and masks. Defendant claims that the jail inherently cannot

       eliminate close contact among prisoners. At this writing there is no claim that a COVID-

       19 case has occurred at the jail, or that if there is an outbreak the jail cannot respond.

               The Motion for Reconsideration

               The hearing on detention may be reopened if “information exists that was not

       known to the movant at the time of the hearing and that has a material bearing on the
issue whether there are conditions of release that will reasonably assure the appearance of

such person as required and the safety of any other person and the community.” 18

U.S.C. §3142(f)(2)(B). Although the medical condition of the Defendant may be

considered on the issue of detention under 3142 (g)(3)(A), that consideration must still be

relevant to the issue of flight risk or danger.

        The current emergency and the Defendant’s medical condition in relation to that

emergency do not have a “material bearing” on those issues. The Court declines to

reopen the detention hearing on that basis. The Motion for Reconsideration is DENIED.

        The Motion for Temporary Release

        The Defendant’s motion for temporary release under 18 U.S.C. §3142(i) is on a

different footing. Under that provision the Court may issue a “subsequent” order to

release the Defendant for a “compelling reason.” This issue has been recently considered

in this District by Magistrate Judge Mitchell in United States v. Clark, 19-40068-01-

HLT, 2020 WL 1446895 (D. Kan. March 25, 2020). That persuasive opinion will be

followed here.

        There is authority for granting temporary release for medical reasons, when the

medical conditions are acute and profound, or the jail is unable to provide appropriate

care. United States v. Clark, supra, page 4 (summarizing cases). In Clark, the Court

recognized four factors to consider: (1) the original grounds for the defendant’s pretrial

detention; (2) the specificity of the defendant’s COVID-19 concerns, (3) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-19

risks to the defendant and (4) the likelihood that the defendant’s proposed release would

increase COVID-19 risks to others.
      1. Original grounds for detention.

      The Defendant was detained as both a flight risk and a danger to community. This was

based, in part, on a statutorily-imposed presumption of detention based on the charges in this

case. Beyond that, the Defendant is alleged to be a central actor in a large drug-trafficking

conspiracy. He is facing numerous charges, some of which carry 10-year mandatory minimum

sentences. He has a substantial and lengthy criminal history and, significant to the present

motion, a poor record of compliance with pretrial or post-conviction court conditions. This latter

consideration is relevant to the court’s ability to impose conditions that could protect the

Defendant and supervising court personnel from current emergency.


       2.   The specificity of Defendant’s COVID-19 concerns.

       The Defendant is specifically concerned about the effect of COVID-19 if he contracts the

disease based on his increased vulnerability. His concern that he may be more at risk than the

general population to contract the disease is not well supported, but the Court recognizes that

persons with pre-existing conditions are more at risk for a poor outcome once contracting the

illness. However, there is no indication that he is currently ill from his chronic conditions, or

that the jail is unable to care for him. There is no claim that the conditions of his confinement fail

to meet constitutional standards. See generally Bell v. Wolfish, 441 U.S. 520 (1979); Burke v.

Regaldo, 935 F.3d 960 (10th Cir. 2019).


       3.   The proposed release plan and 4. increased risk to others.

       The Defendant proposes a general release, presumably with conditions. The Defendant

fails to establish that releasing him would make him safer from the virus than confinement.

There are no current cases in the jail, and no indication that the jail would be unable to isolate a
case if one arose. While prisoners are at proximity to each other, they are separated from the

general population to a greater extent than one at liberty. There is also no indication that the jail

would be unable to care for him if he became ill. The Defendant would be at risk of contracting

the disease in the general public, and the Court has no confidence that conditions of release

designed to insulate the defendant from the public for that purpose, if such could be devised,

would be honored. Furthermore, release would require or enable contact with pretrial services

and others, which would further expose the Defendant. The efficacy of protecting the Defendant

from the virus by releasing him from jail is not established. Given that the Court has found that

releasing the defendant poses a risk to the public, it is not rational to override that concern with

the general risk presented by the virus under present circumstances.

         Given the Court’s previous finding that the Defendant is a flight risk and a danger to

community, and the lack of evidence that the current emergency requires the release of the

Defendant, the motion for temporary release is DENIED. 1

         IT IS SO ORDERED this 30th day of March 2020.


                                                                s/ Kenneth G. Gale
                                                                KENNETH G. GALE
                                                                UNITED STATES MAGISTRATE JUDGE




1
 The Court finds that under the circumstances a live hearing on this matter is neither practical nor required. See
United States v. Clark, supra, note 1.
